Citation Nr: 0529096	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  97-18 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability.  

2.  Entitlement to service connection for a prostate 
disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Tenner, Counsel

INTRODUCTION

The veteran served on active duty from March 1968 to October 
1979.  

Historically, an October 1989 rating decision, in pertinent 
part, denied service connection for a back disability.  After 
appellant expressed timely disagreement therewith and a 
Statement of the Case was issued, by an October 1990 written 
statement appellant withdrew said claim.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions rendered by the Nashville, Tennessee 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant indicated disagreement with the 
decisions and, after being furnished a statement of the case, 
filed a substantive appeal.   

In 2002, the veteran's claims folder was transferred to the 
Louisville, Kentucky RO.  

In April 2003, the Board issued a decision in which it 
adjudicated several then-pending claims, and undertook 
additional development of the claims listed on the title page 
above.  Thereafter, in February 2004, in order to satisfy 
certain due process requirements, the Board remanded the 
matters to the RO.  Most recently, in July 2005, the RO 
issued a Supplemental Statement Of the Case in which it 
continued the denial of the veteran's claims.  

The Board notes that the RO has essentially reopened the 
claim service connection for a back disability on the basis 
of receipt of new and material evidence and proceeded to 
adjudicate the claim for on the merits.  Those facts 
notwithstanding, the preliminary question of whether new and 
material evidence has been presented to reopen a previously 
denied claim is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

Finally, there still remains an undeveloped and unadjudicated 
issue of service connection for an eye disability manifested 
by cataracts.  In addition, in a November 2004 statement the 
veteran claimed service connection for bladder dysfunction 
and neuropathic arthropathy effecting the interphalangeal, 
metatarsophalangeal and ankle joints, both claimed as 
secondary to his service-connected diabetes mellitus 
disability.  Accordingly, these issues are referred to the RO 
for appropriate development.  


FINDINGS OF FACT

1.  In an October 1989 decision, the RO denied a claim for 
service connection for a back disorder.  The veteran did not 
file a substantive appeal with respect to such decision.  

2.  Additional evidence associated with the claims file since 
the October 1989 RO decision that denied service connection 
for a back disability was not previously considered, is not 
cumulative or duplicative, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  The veteran sprained his back muscles in September 1975.  
Such did not result in a continuing disability or require 
follow-up treatment during service.  During the veteran's 
separation examination in September 1979, a physical 
examination of the spine and musculoskeletal system were 
normal.  

4.  A current back disability was not found upon VA 
examination in September 1989.  

5.  The competent, credible evidence shows that a current 
back disability, characterized as degenerative disc disease 
and degenerative joint disease of the lumbar and thoracic 
spine is not due to or made worse by service.  

6.  There is no competent evidence that the veteran had a 
prostate disability during service.  The veteran sought 
treatment for prostatitis in 1986, several years following 
discharge from service.  

7.  The competent, credible evidence shows that a current 
prostate disability is not due to or made worse by service, 
due to exposure to herbicides, or related to a service-
connected disability.  


CONCLUSIONS OF LAW

1.  The October 1989 RO decision that denied service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).  

2.  New and material evidence has been received to reopen a 
claim for service connection for back disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2000 & 2004).  

3.  A chronic back disability was not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303(a), 3.307, 3.309(a) (2004).  

4.  Prostatitis was not incurred in or aggravated by service, 
may not be presumed to have been incurred therein as a result 
of herbicide exposure, and is not proximately due to, the 
result of, or aggravated by a service connected disorder.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004) Allen v. 
Brown, 4 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of March and June 2004 letters, 
pursuant to the VCAA, the RO advised the appellant of the 
types of evidence that he needed to send to VA in order to 
substantiate the claims, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised to 
identify evidence showing a current disability and a 
relationship between the disability and service.  In 
addition, he was advised to submit new or material evidence 
in support of reopening the claim for service connection for 
a back disability.  Moreover, the veteran was informed of the 
responsibility to identify, or to submit evidence directly to 
VA.  Furthermore, the RO specifically requested that the 
veteran provide it with or identify any other additional 
evidence that could help substantiate the claim, including 
complete authorizations to obtain VA and private medical 
evidence.  Finally, the letters advised the veteran of the 
evidence it had received in connection with the claims.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified medical treatment 
through the VA medical center.  The RO has obtained the 
veteran's VA outpatient treatment records.  Additionally, the 
veteran has submitted numerous private medical treatment 
records in support of his claims.  Moreover, the veteran was 
afforded VA examinations as noted below.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


II.  Low Back Disability

Historically, in June 1989, the veteran filed a claim seeking 
service connection for a back disability.  In an October 1989 
decision, the RO denied the claim.  The veteran filed a 
notice of disagreement with respect to the denial of the 
claim and was issued a Statement Of the Case.  In April 1990, 
the veteran testified during a hearing held at the RO.  In 
September 1990, the RO hearing officer issued a decision that 
continued the denial of the claim.  He was advised that he 
still needed to submit a substantive appeal with respect to 
the claim.  In an October 1990 statement, the veteran 
withdrew his claim for service connection for a back 
disability.  Accordingly, in the absence of a substantive 
appeal, the decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).  

Evidence before the RO at that time included service medical 
records, results of a September 1989 VA examination, VA 
medical records, and the veteran's hearing testimony.  The RO 
found that the veteran sustained an acute and transitory back 
injury during service, and further found no evidence of a 
current chronic back disability.  

However, pertinent law and regulation provides that if new 
and material evidence has been presented or secured with 
respect to a claim which has been disallowed, the claim may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the June 1996 
denial (culminating in the current appeal); that version 
appears in the 2000 edition of Title 38 of the Code of 
Federal Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156 (2000).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). 

Evidence received since the October 1989 RO decision includes 
numerous VA and private treatment records, VA examination 
results, and statements by the veteran.  The Board will 
discuss the specifics of the evidence in the analysis.  
However, in short, and presuming the credibility of the 
evidence, the Board finds that new and material evidence has 
been received sufficient to reopen the finally denied claim.  
In this respect, the evidence received is "new" as it was 
not of record at the time of the prior final RO decision.  
Moreover, the evidence is "material" as it bears directly 
on the issue of whether a back disability had its origins in 
service.  In this regard, while the RO in October 1989, 
denied the claim on the basis that the veteran had no current 
chronic back disability, the veteran has submitted numerous 
records showing a current back disability.  Additionally, 
there are also medical opinions of record addressing the 
etiology of the disability.  The Board notes that for 
purposes of reopening a finally denied claim, the evidence 
need only, at a minimum, "contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability", even where it will not 
eventually convince VA to alter its decision.  See Hodge, 155 
F.3d at 1363; 38 C.F.R. § 3.156.  As such, and as new and 
material evidence has been submitted, the criteria for 
reopening the claim for service connection for a back 
disability have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  

In light of the Board's decision above that the claim of 
service connection for a back disability is reopened, the 
claim must be reviewed on a de novo basis.  As the RO has 
already reviewed the veteran's claim on a de novo basis, and 
has provided him with opportunities to submit argument or 
evidence in support of the claim, there is no prejudice in 
the Board's consideration of the underlying question of 
service connection.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As such, the Board will now review the merits of 
the claim.  

The Board notes that the veteran receives service-connected 
disability compensation for residuals of a pilonidal cyst, 
due to an injury in service in 1981.  The evaluation of such 
issue is not on appeal before the Board, and thus, the Board 
will focus on evidence concerning a mid-back injury during 
service and the relationship between the injury and any 
current back disability.  

A.  Background

Initially, the Board notes that the veteran's claims folder 
is now 8 volumes thick.  The Board has carefully reviewed the 
entire claims folder and will highlight the pertinent 
evidence below.  

The veteran's service medical records reflect that in 
September 1975, he presented to the U.S. Army Health Clinic 
following an unspecified back injury.  He was assessed with 
sprained muscles.  There are no records of follow-up 
treatment associated with the back injury.  

In an April 1976 Report of Medical History the veteran stated 
that he was in good health and had no known defects.  
Clinical evaluations of the upper and lower extremities, 
spine, and musculoskeletal system were normal.  

On a Report of Medical History dated in July 1977, the 
veteran again stated that he was in good health and 
undergoing no medications.  There were no complaints of any 
past or current recurrent back pain.  A physical examination 
of the musculoskeletal system was normal.  

A Report of Medical Examination dated in January 1978 
included a normal physical examination of the spine and 
musculoskeletal system.  

In a September 1979 Report of Medical History the veteran 
stated that he was in good health.  He checked a box on the 
form, however, indicating either a current or past history of 
recurrent back pain.  A physical examination of the spine and 
musculoskeletal system were normal.  

The veteran filed his initial claim seeking service 
connection for a back disability in June 1989.  At such time, 
he alleged that, in September 1975, he fell to the pavement 
while stepping off a truck.  He stated that the accident 
caused pain to the mid-back.  He stated that he was treated 
and given pain medication.  He stated that the condition 
lasted approximately one week.  

During a VA examination in September 1989, the veteran 
complained of mild back pain.  A physical examination 
revealed no tenderness or deformities over the lumbosacral 
spine.  Range of motion was normal.  The veteran was able to 
walk on heals and toes.  Straight leg raising was normal.  
Muscle testing revealed normal muscle strength.  X-rays of 
the lumbosacral spine, sacroiliac joints and hip joints were 
normal.  There was no diagnosis of any current back 
disability.  

A VA outpatient treatment records in December 1989 noted a 
history of pilonidal cysts, hypertension, prostatitis, 
deviated septum, and chronic mid-back pain.  A January 1990 
x-ray of the lumbosacral spine revealed mild left lumbar 
scoliosis.  The disc spaces were well maintained.  There was 
no evidence of fracture or bone destruction.  

During private treatment in May 1990, the veteran reported a 
history of injury in the military in 1975.  He stated that he 
had mild low back pain intermittently since the incident.  A 
physical examination revealed chronic low back pain and 
lumbar scoliosis.   

In October 1995, the veteran presented for treatment with Dr. 
R. J. V., with complaints of low back pain.  An x-ray of the 
lumbar spine was within normal limits.  

During VA outpatient treatment in November 1995, the veteran 
complained of low back pain.  He attributed the pain to an 
initial injury during service.  A March 1996 x-ray of the 
lumbosacral spine indicated that the alignment of the 
vertebra was normal, the disc spaces were well maintained, 
and the pedicles were intact.  

In January 2000, the veteran underwent chiropractic 
manipulation of the cervical, thoracic and lumbar spine.  

A 1995 VA outpatient treatment records noted a diagnosis of 
osteoarthritis.  A March 1996 x-ray of the lumbosacral spine 
did not reveal any abnormalities.  

During a VA physical examination in March 2001, the veteran's 
gait and station were normal.  His musculoskeletal range of 
motion was normal with the exception of his right hip, which 
was slightly limited to internal rotation.  

The veteran was afforded a VA examination in February 2002.  
During a physical examination of the back, there were no 
spasms or tenderness.  He was able to flex to 80 degrees, 
extend to 30 degrees, laterally flex to 30 degrees and rotate 
bilaterally to 25 degrees.  An x-ray revealed no acute 
fracture or dislocation.  There were mild degenerative 
changes at Left-4.  Otherwise, the disc spaces were well 
preserved.  No significant scoliosis was demonstrated. 

Private treatment records in July 2003 include treatment for 
upper back pain and neck pain.   

During a VA examination in July 2003, the veteran complained 
of pain in his neck, low back and thoracic spine.  The 
veteran reported that he fell from a truck during service in 
1975 and later injured in when he lifted a safe and fell on a 
concrete floor.  He stated that he had 2-3 episodes of back 
pain per month.  There were no complaints of radiation, 
weakness, numbness, or bowel or bladder symptoms.  X-rays of 
the lumbosacral spine revealed mild spondylosis.  There was 
also spondylosis of the thoracic and cervical spine.  The 
examiner opined that the veteran's back condition was due to 
sacroiliac dysfunction and not related to any events during 
military service or related to any service-connected 
disability.  

During a VA examination in April 2004, the veteran reported 
that he had recurrent back pain since an injury in September 
1975.  X-rays showed mild to moderate degenerative arthritis 
of the dorsal spine and mild degenerative arthritis of the 
lumbar spine.  Following a physical examination, the 
diagnoses were degenerative disc disease and degenerative 
joint disease of the lumbar and thoracic spine, sacro iliac 
dysfunction, and history of pilonidal cyst with infection and 
resection in the military.  The examiner opined that the 
current back pain was unlikely related to the event 
documented in the veteran's military record or secondary to 
his service-connected disabilities.  The examiner reasoned 
that the event in service did not require follow up 
treatment, and that he did not require attention for a back 
condition until several years following military service.  

Finally, in October 2004, the veteran reported pain in his 
back after pushing a heavy engine frame into the hangar.  An 
x-ray did not reveal any fracture.  There was mild 
degenerative narrowing at L3-4 disc space.  The assessment 
was a sprain.  

B.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.  App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability, "is proximately due to 
or the result of a service-connected disease or injury ..."  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439 (1995).

Arthritis may qualify for presumptive service connection if 
it manifested to a degree of 10 percent or more within one 
year from the date of separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2004).  

In this matter, the evidence does not suggest that the 
veteran sustained a chronic back disability during service.  
In this respect, the veteran's service medical records show 
treatment on one occasion in September 1975 for a muscle 
strain.  There were no further records of medical treatment 
for a back condition, other than the veteran's service-
connected pilonidal cyst.  Thus, the evidence does not show 
that the veteran had a chronic back disability during 
service.  

In the year following service, there is no competent evidence 
of arthritis of the back.  As such, the presumptive 
provisions of 38 C.F.R. §§ 3.307 are not for application.  

The competent evidence does show treatment for a current back 
condition.  However, there is no record of medical treatment 
for the condition until many years following service.  In 
addition, there is no competent evidence linking a current 
back condition to the veteran's military service.  Rather, 
when the veteran was seen for VA examinations in July 2003 
and April 2004, both examiners opined that a current back 
condition was not likely related to service.  

The Board has considered the veteran's contention that he 
incurred a chronic back condition during service, and that 
his current back condition is related to the injury sustained 
during service.  However, as a layman without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter.  While a 
layman such as the veteran can certainly testify about his 
in-service experiences and current symptoms, he is not 
competent to diagnose himself as having a back disability, or 
to provide an opinion linking that disability to service.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

In sum, the preponderance of the evidence is against the 
granting of service connection for a back disability.  The 
evidence is not in equipoise so as to apply the benefit of 
the doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  

III.  Service Connection for Prostatitis  

A.  Background

A review of the veteran's service medical records does not 
reveal complaints, treatment or diagnoses of a prostate 
disability, to include prostatitis.  There is a notation in 
April 1979 that recorded "mild prostatic enlargement".  

During a September 1989 VA examination, the veteran reported 
a history of an enlarged prostate since January 1987.  

In May through September 1990, the veteran was treated for 
prostatitis.  He was given tetracycline.  

During a VA examination in January 1993, the veteran reported 
a history of chronic prostatitis since 1984 or 1985.  A 
rectal examination revealed a minimally enlarged prostate.  
The examiner opined that the veteran had no significant 
disability from his chronic prostatitis.  He did not require 
any treatment or further diagnostic evaluation.  

A December 1990 VA medical certificate indicated that 
examination of the veteran's prostate was normal.  

Private treatment records from Dr. Keith Paterson dated in 
1995 and 1996 show treatment for prostatitis.  The records 
note that the veteran was initially seen in 1986 for 
prostatitis.   

During VA treatment in August 1996, the veteran reported a 
history of enlarged prostate since the 1970's.  He recently 
completed a course of ABX for prostate by an outside 
physician.  He complained of trouble initiating stream and 
some bladder discomfort.  The assessment was chronic 
prostatitis, presently asymptomatic.  

During a VA examination in February 2002, the veteran claimed 
that his prostatism was due to medication, disease, and 
exposure to other sick people.  The veteran denied any 
lethargy, weakness, anorexia, weight loss, or weigh gain.  He 
voided every 2 hours during the day and 1-2 times at night.  
There was no incontinence.  There were no recurrent urinary 
tract infections, renal colic, bladder stones, acute 
nephritis, or hospitalizations for urinary disease.  Upon 
physical examination, the prostate was smooth and moderately 
enlarged.  The diagnosis was benign prostatic hypertrophy 
without evidence of kidney disease.  The VA examiner opined 
that it was unlikely that such was caused by medication, 
disease or exposure.  

During a VA examination in August 2003, the veteran's 
prostate was 4 by 3 centimeters, smooth, symmetrical, 
nontender and no rectal masses or fistulas were present.  A 
PSA was within normal limits and revealed no evidence of 
infection.  The examiner reviewed the veteran's claims file.  
He noted that the entry of April 1979 of mildly enlarged 
prostate was a normal finding in a 29-year old man.  
Additionally, he opined that a June 1983 finding of a 
moderately enlarged prostate without nodules was also a 
normal finding.  The examiner noted that the first reference 
to prostatitis was not until 1986.  Finally, the examiner 
opined that the veteran's history of prostatitis was not 
related to service or any service-connected disability.  

In April 2004, the veteran underwent another VA examination.  
A Physician's Assistant performed the examination.  The 
examiner reviewed the veteran's claims folder.  The examiner 
opined that the veteran had no evidence of prostatitis while 
he was in the military on active duty, and that prostatitis 
began, per the patient's record, in 1986.  He currently had 
some lower urinary tract symptoms that were most likely 
secondary to prostatitis or diabetes mellitus.  The examiner 
opined that prostatitis was unlikely related to military 
service.  However, in an April 2004 urology progress note, 
the same examiner indicated that the veteran had chronic 
prostatis that was as likely as not related to Agent Orange 
exposure.  

Finally, in June 2005, the veteran underwent 
cystourethroscopy and transurethral destruction of prostate 
tissue.  

B.  Analysis

In addition to the laws and regulations cited above, a 
veteran who, during active service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed at 
38 C.F.R. § 3.309(e) (2004), shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during service.  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending May 7, 1975, service 
connection may be presumed for certain diseases enumerated by 
statute and regulations that become manifest within a 
particular period, if any such period is prescribed.  

The specified diseases are:  chloracne, Hodgkin's disease, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, soft tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma), multiple myeloma, respiratory cancers 
(cancers of the lung, bronchus, trachea, or larynx), prostate 
cancer, and diabetes mellitus (Type 2).  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).  

In this matter, the veteran's military service includes 
service in the Republic of Vietnam.  Thus, exposure to 
herbicides is presumed.  38 U.S.C.A. § 1116(f) (West 2002).  
The preponderance of the evidence in this matter, however, 
does not establish that prostatitis was initially incurred 
during service, is due to or aggravated by a service-
connected disability, or is related to exposure to herbicides 
in service, to include Agent Orange.  

Initially, the veteran's service medical records do not 
reveal treatment for prostatitis during service or within a 
year following service.  Additionally, they do not reveal 
complaints or treatment of any other genitourinary condition.  
While there is reference to a mildly enlarged prostate, a VA 
examiner noted that such was not an indication of a prostate 
disability.  The competent evidence reflects that prostatitis 
was not present until 1986, many years following discharge 
from service.  There is no competent evidence linking such to 
service.  In this respect, the VA examiner's in August 2003 
and April 2004 both opined that prostatitis was not related 
to service.  

The Board observes that the examiner in April 2004, in a 
separate treatment note, indicated that the veteran's 
prostate condition was related to exposure to Agent Orange.  
However, no rationale was provided for such opinion.  As 
noted above, while prostate cancer is a disease associated 
with exposure to herbicides, the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 
41,442-449 (1996).  Prostatitis has not been linked to 
exposure to herbicides.  While the appellant is not 
precluded, however, from showing that prostatitis was due to 
exposure to herbicides or directly related to service, 
38 U.S.C.A. § 1110; Combee v. Brown, 34 F. 3d. 1039 (Fed. 
Cir. 1994), in this matter, the probative evidence indicates 
that prostatitis was not incurred until several years 
following service.  

Finally, the Board has considered statements from the veteran 
indicating that he initially incurred a prostate disability 
during service, and that a current prostate condition is 
related to service.  However, as a layman without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter.  
See, Bostain, supra.  

In sum, the preponderance of the evidence is against the 
granting of service connection for prostatitis.  The evidence 
is not in equipoise so as to apply the benefit of the doubt 
rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2004).  


ORDER

As new and material evidence has been received sufficient to 
reopen a claim for service connection for a back disability, 
the appeal is granted to this extent only.  

Service connection for a back disability is denied.  

Service connection for prostatitis is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


